DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,802,550 to Kageyama et al.
Regarding claim 1, Kageyama ‘550 discloses a detection apparatus comprising a detection unit 10 configured to detect a peripheral environment of a vehicle and a bracket 20 configured to attach the detection unit 10 to a vehicle body, wherein the detection unit 10 includes a front surface portion 11b including an exposed portion exposed from the bracket in a detection direction of the detection unit (col. 3, line 51-56 - 11b is exposed at the opening in 21 of the bracket), a back surface portion 11c on a side opposite to the front surface portion 11b in a thickness direction of the detection unit 10, and side surface portions 11ad between the front surface portion 11b and the back surface portion 11c, and the 
Regarding claim 2, Kageyama ‘550 discloses wherein the bracket includes a positioning portion 31 configured to restrict displacement of the detection unit 10 in a width direction by abutting against the side surface portion on the side of the one end of the detection unit 10, and the first guiding portion 32 is configured to restrict the position of the one end in the width direction and guide the one end to the positioning portion 31, when the detection unit 10 is attached to the bracket 20 by diagonally inserting the one end of the detection unit 10 towards the bottom wall portion 24 and pivoting the detection unit about the side of the one end as the rotation center.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,802,550 to Kageyama et al.
Regarding claim 3, Kageyama ‘550 discloses wherein the first guiding portion 32 is an inclined portion (a cantilever or leaf springs have an incline - col. 5, line 38) extending outward toward the bottom wall portion of the bracket 20 (the spring already extend toward 24) in a width direction of the 
Regarding claim 9, Kageyama ‘550 discloses a detection apparatus comprising a detection unit 10 configured to detect a peripheral environment of a vehicle and a bracket 20 configured to attach the detection unit to a vehicle body, wherein the bracket 20 includes a bottom wall portion 21 and side wall portions 22/23 configured to surround a storage space for storing the detection unit 10, an engaging portion 24 arranged to protrude from a side wall portion 23 to a side of the storage space and configured to hold one end of the detection unit 10 by sandwiching the one end of the detection unit 10 with the bottom wall portion 21, and a protruding portion 32 arranged closer to a side of the bottom wall portion 21 than the engaging portion 24 in a depth direction of the storage space and configured to protrude from the side wall portion 23 to an inner side of the storage space, and the protruding portion includes a positioning portion (contact side of 32) configured to abut against a side surface portion of the detection unit on a side of the one end to restrict displacement of the detection unit in a width direction.  Kageyama ‘550 teaches that 32 could be a cantilever or leaf spring, each of which include at least an inclined portion. It is conceivable that the inclined portion could extend from the positioning unit (point of contact) to the bottom wall portion with being inclined toward an outer side of the storage space.  It would have been obvious to one of ordinary skill in the art before the claimed invention was made to include a leaf spring with a contact or positioning portion and an inclined portion that extends toward an outer side of the storage space in order to guide the detection device into the storage space - which is what the portion 32 is already designed to do in its current configuration.  Noting that the alternative spring shapes are obvious modifications that would function in the same manner.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The list of prior art brackets and devices are as follows: 10493934-B2 OR US-10793095-B2 OR US-7938376-B2 OR US-9337771-B2 OR US-20160137230-A1 OR US-20140354465-A1 OR US-20050062641-A1 OR US-20020088662-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632